Upon an inspection of a certified transcript of the record in this cause it is ordered by the Court that the appeal entered herein returnable October 11, 1933, shall operate as a supersedeas upon the appellant's giving bond and security in such amount and with such conditions as shall be fixed by the Circuit Judge, said bond to be executed and approved with such sureties and in the form required by law. It is further ordered that appellant as a condition to the operation of this order of supersedeas shall pay to appellee within ten days any costs that may have been incurred under the final decree in connection with advertising the property involved for sale under said decree.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.